Citation Nr: 0819604	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  07-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for chronic thoracic and lumbosacral strain.

2.  Entitlement to an initial evaluation greater than 50 
percent for bilateral hearing loss.

3.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder.

4.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus.

5.  Entitlement to an initial compensable evaluation for 
scars of the right anterolateral chest and right 
posterolateral back.

6.  Entitlement to an increased evaluation for appendectomy 
scars, currently evaluated as noncompensable.

7.  Entitlement to an increased evaluation for residuals of a 
fragment wound to muscle group XX, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

A motion to advance this case on the Board's docket was 
received by the Board in March 2008, and granted in May 2008, 
for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

The issue of entitlement to an initial evaluation greater 
than 10 percent for chronic thoracic and lumbosacral strain 
is addressed in the Reasons and Bases portion of the decision 
below.  The remaining issues are addressed in the Remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.





FINDING OF FACT

The veteran's chronic thoracic and lumbosacral strain is 
manifested by forward flexion of the thoracic spine to 40 
degrees, and range of motion of the entire thoracolumbar 
spine of 130 degrees, with no evidence of muscle spasm or 
guarding, abnormal spinal contour, related neurological 
abnormalities, or functional loss.


CONCLUSION OF LAW

The weight of the evidence of record supports an initial 
evaluation of 20 percent, but no greater, for chronic 
thoracic and lumbosacral strain.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased initial 
evaluation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in May 2006 satisfied the duty to notify provisions, 
including those regulations pertinent to the establishment of 
an effective date and of the disability rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007), 
petition for cert. filed,      U.S.L.W.         (U.S. Mar. 
21, 2008) (No. 07A588); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained; the veteran did not 
identify any pertinent private medical records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in August 2006 and February 2007.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for chronic thoracic and lumbosacral 
strain was granted by a September 2006 rating decision, and a 
10 percent evaluation assigned under the provisions of 
38 C.F.R. § 4.71, Diagnostic Code 5237, effective May 8, 
2006, the date of the veteran's claim.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5237 (2007).  The General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
provides for a 100 percent evaluation for unfavorable 
anklyosis of the entire spine; a 50 percent evaluation for 
unfavorable anklyosis of the entire thoracolumbar spine; a 40 
percent evaluation for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable anklyosis of the 
entire thoracolumbar spine; a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula 
(2007).  Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).  Unfavorable anklyosis for 
VA purposes is where the spine is fixed in flexion or 
extension and there is resulting restricted opening of the 
mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (5).  

After review of the record, the evidence is evenly balanced 
in meeting the criteria for a 10 percent evaluation and a 20 
percent evaluation.  Specifically, of those records 
demonstrating objectively documented ranges of motion, the 
August 2006 VA examination showed forward flexion of the 
lumbar spine to 40 degrees, but the February 2007 VA 
examination showed forward flexion to 60 degrees.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  The 
August 2006 VA examination being found equally as probative 
as the February 2007 VA examination, in conjunction with the 
veteran's assertions in his May 2007 substantive appeal that 
his prescription medications taken at the time of the 
February 2007 examination alleviated his usual limitation of 
motion, leads the Board to conclude that the higher, 20 
percent evaluation is warranted in this case.  

However the objective evidence of record does not show that 
the veteran's chronic thoracic and lumbosacral strain 
warrants a 30 percent or higher evaluation.  38 C.F.R. § 
4.71a, General Rating Formula.  None of the evidence of 
record shows that the veteran's thoracolumbar spine forward 
flexion was limited to 30 degrees or less, and both the 
August 2006 and February 2007 VA examiners specifically 
indicated that no anklyosis of the spine, favorable or 
unfavorable, was present.  Accordingly, an initial evaluation 
greater than 20 percent for chronic thoracic and lumbosacral 
strain is not warranted.

The propriety of a separate rating for any neurological 
component of the veteran's chronic thoracic and lumbosacral 
strain has also been considered.  See 38 C.F.R. § 4.71a, 
General Rating Formula, Note (1); see also 38 U.S.C.A. § 
4.124a, Diagnostic Codes 8520, 8620, 8720.  However, the 
evidence does not support a separate evaluation for 
neurological components of the veteran's chronic thoracic and 
lumbosacral strain.  On VA examination in August 2006, the 
veteran specifically denied bladder/bowel abnormalities, and 
leg or foot weakness or numbness, which was confirmed by 
objective physical examination.  On VA examination in 
February 2007, the veteran specifically denied neuropathy of 
the left and right lower extremities, or any genitourinary 
symptoms (bladder/bowel) resulting from his chronic thoracic 
and lumbosacral strain; physical examination also showed no 
neurologic or bladder/bowel abnormalities.  Accordingly, the 
veteran is not entitled to a separate evaluation for 
neurological manifestations of chronic thoracic and 
lumbosacral strain.

Consideration has also been given to whether the evidence of 
record supports an evaluation greater than 20 percent under 
Diagnostic Code 5243, which evaluates intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
However, the record does not reflect that the veteran has 
intervertebral disc syndrome.  Moreover, intervertebral disc 
syndrome is usually evaluated under either the frequency and 
duration of incapacitating episodes requiring bedrest as 
instructed by a physician, or based on certain neurological 
symptoms.  However, during both the August 2006 and February 
2007 VA examinations, the veteran specifically denied having 
experienced incapacitating episodes as defined by the 
pertinent regulations, and there was no subjective or 
objective evidence of any neurological symptoms related to 
the veteran's spine disorder.  Id.  For these reasons, 
Diagnostic Code 5243 is not for application.  

In evaluating disorders of the spine, consideration is 
ordinarily given to whether an increased valuation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, is for application.  However, in this case, the 
February 2007 VA examiner specifically indicated that while 
the veteran does have degenerative arthritis of the spine, 
which was noted in x-rays taken during the August 2006 VA 
examination, it existed on a moderate level throughout the 
entire spine (cervical, thoracic and lumbosacral),  not just 
near the area of the veteran's inservice injury (mid-back).  
Thus, the examiner found that the veteran's degenerative 
arthritis of the spine was likely due to natural progression 
and age, not military service or an incident therein.  
Accordingly, Diagnostic Code 5242 is not for application in 
this case. 

It is imperative that the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain also 
be considered.  38 C.F.R. §§ 4.40, 4.45 (2007), see also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  However, an 
increased evaluation based on functional impairment is not 
for application in this case.  Although the veteran reported 
experiencing fatigue, decreased motion, stiffness, and 
weakness, the August 2006 and February 2007 VA examiners 
specifically indicated that there was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  Ultimately, although there 
is some subjective evidence of functional impairment, as the 
VA examiners in August 2006 and February 2007 indicated that 
the veteran's back disorder effects some of his activities of 
daily living such as chores, exercise, and sports, the 
evidence also demonstrated that the veteran's muscle strength 
was not decreased and there was no additional limitation of 
motion due to repetitive use.  Accordingly, the veteran is 
not entitled to an increased evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment beyond that already contemplated within 
the assigned evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's chronic thoracic and lumbosacral strain presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that the 
evidence does not show that the chronic thoracic and 
lumbosacral strain interfered markedly with employment beyond 
that contemplated in the assigned rating, nor does it warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  During the February 2007 VA examination, the 
veteran stated that he retired from his job as a commercial 
delivery company driver in 1995 due to age or eligibility to 
retire; during the August 2006 VA examination, he indicated 
that during the course of his employment he never lost time 
from work due to symptomatology, and required no occupational 
accommodations.  The veteran denied having been hospitalized 
for his chronic thoracic and lumbosacral strain, or requiring 
use of any assistive devices or aids.  Although the February 
2007 VA examiner did indicate that there was some 
symptomatology that "would affect employability . . . [in 
that the veteran] would have difficulty functioning in a 
manual labor post," the evidence does not show that such 
effect is greater than that already contemplated in the 
currently assigned rating.  As there is no evidence 
demonstrating marked interference with employment, or an 
unusual disability picture such that the regular standards 
have been made impractical, the RO's failure to consider 
referral of this issue for consideration of an extraschedular 
rating did not prejudice the veteran.

Because the evidence of record does not show forward flexion 
of the thoracolumbar spine limited to 30 degrees or less, 
favorable or unfavorable anklyosis of the thoracolumbar 
spine, associated neurological impairments, or functional 
loss beyond that already encapsulated in the assigned rating, 
the preponderance of the evidence is against an initial 
evaluation greater than the 20 percent granted in this 
decision for chronic thoracic and lumbosacral strain.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 20 percent, but no greater, for 
chronic thoracic and lumbosacral strain is granted, subject 
to the applicable regulations concerning the payment of 
monetary benefits.




	(CONTINUED ON NEXT PAGE)


REMAND

In a September 2006 rating decision, the RO granted service 
connection for chronic thoracic and lumbosacral strain, the 
subject of the decision above.  However, a month prior, in 
August 2006, the RO granted service connection for bilateral 
hearing loss, tinnitus, post-traumatic stress disorder 
(PTSD), and scars of the right anterolateral chest and right 
posterolateral back; denied an increased evaluation for 
appendectomy scars, and residuals of a fragment wound to 
muscle group XX; and denied service connection for a 
respiratory disorder, to include as secondary to a service-
connected disorder.

In a November 2006 letter to the RO, the veteran indicated 
his disagreement with the rating decision "on conditions 
rated previously."  On the copy of this letter associated 
with the claims file, it appears that personnel at the RO 
annotated the claims file copy of this letter to indicate 
that the veteran disagreed with only the September 2006 
rating decision issue (chronic thoracic and lumbosacral 
strain).  However, the Board notes that the veteran 
specifically indicated that he disagreed with the RO's 
decision on multiple issues, in that he stated "conditions 
rated previously."  Moreover, the veteran's May 2007 notice 
of disagreement specifically stated that he disagreed with 
"all ratings."  

As both the November 2006 and May 2007 letters are timely to 
the August 2006 rating decision, the Board concludes that it 
was intended to be a notice of disagreement to all of the 
issues in both the August 2006 and September 2006 rating 
decisions.  To suppose otherwise would risk denying due 
process to the veteran.  Consequently, the filing of a notice 
of disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

To that end, review of the claims file reveals that VA issued 
a statement of the case with respect to the issue of 
entitlement to service connection for a respiratory disorder 
in August 2007, but has not yet issued a statement of the 
case as to the issues of entitlement to an initial evaluation 
greater than 50 percent for bilateral hearing loss; 
entitlement to an initial evaluation greater than 30 percent 
for PTSD; entitlement to an initial evaluation greater than 
10 percent for tinnitus; entitlement to an initial 
compensable evaluation for scars of the right anterolateral 
chest and right posterolateral back; entitlement to an 
increased evaluation for appendectomy scars, currently 
evaluated as noncompensable; and entitlement to an increased 
evaluation for residuals of a fragment wound to muscle group 
XX, currently evaluated as 20 percent disabling, pursuant to 
38 U.S.C.A. § 1114(j) (West 2002).  The Board is, therefore, 
obligated to remand these issues.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the issues of entitlement to an initial 
evaluation greater than 50 percent for bilateral hearing 
loss; entitlement to an initial evaluation greater than 30 
percent for PTSD; entitlement to an initial evaluation 
greater than 10 percent for tinnitus; entitlement to an 
initial compensable evaluation for scars of the right 
anterolateral chest and right posterolateral back; 
entitlement to an increased evaluation for appendectomy 
scars; and entitlement to an increased evaluation for 
residuals of a fragment wound to muscle group XX are remanded 
for the following action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to 
an initial evaluation greater than 50 
percent for bilateral hearing loss; 
entitlement to an initial evaluation 
greater than 30 percent for PTSD; 
entitlement to an initial evaluation 
greater than 10 percent for tinnitus; 
entitlement to an initial compensable 
evaluation for scars of the right 
anterolateral chest and right 
posterolateral back; entitlement to an 
increased evaluation for appendectomy 
scars; and entitlement to an increased 
evaluation for residuals of a fragment 
wound to muscle group XX, is necessary.  
38 C.F.R. § 19.26 (2007).  The veteran 
and his representative are reminded 
that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the August 2006 
and September 2006 rating decisions 
must be filed.  38 C.F.R. § 20.202 
(2007).  If the veteran perfects an 
appeal as to any issue(s), the case 
should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 80 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


